Citation Nr: 1614484	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  08-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to x-ray radiation, claimed as an irregular heartbeat.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Navy from April 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board most recently remanded the issue on appeal for additional development in January 2015. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for a heart disability, claimed as an irregular heartbeat, to include as due to x-ray radiation, which he contends was incurred during active service. A remand is necessary to obtain additional development. 

The case was previously remanded in January 2015 for further development. In July 2015, the AOJ requested records from the Naval Dosimetry Center for the U.S.S. Norfolk from April 1965 to July 1966, regarding occupational exposure to ionizing radiation for the Veteran and a negative response was received in August 2015. See August 26, 2015 correspondence.  A formal finding of unavailability regarding exposure to radiation in-service has been made part of the claims file. See December 3, 2015 Memorandum. In addition in March 2015, the AOJ requested inpatient service treatment records for the period from January 1966 to December 1966 at the Naval Hospital in Guantanamo Bay Cuba, relating to the Veteran's heart disability. A negative response was received in August 2015. See Request for Information.  

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has consistently stated that he received treatment from various doctors in and around Norfolk and Portsmouth, Virginia after his initial irregular heartbeat and skin condition manifested in June 1966. See August 2013 statement. These treatment records are not associated with the claims file. Although the Veteran's service treatment records are of record, inpatient service treatment records are kept separately, and were not requested related to treatment, in Norfolk and Portsmouth, Virginia. As the Veteran has identified potentially relevant treatment records relating to his heart disability, a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all facilities, and approximate dates of treatment, in which he was treated for an irregular heartbeat in June 1966, in and around Norfolk and Portsmouth, Virginia then request from appropriate sources any outstanding private and/or inpatient service treatment records related to his heart disability. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed in-service activities, then schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's current heart condition. Any and all indicated history, evaluations, studies and tests deemed necessary by the examiner should be performed, and a rationale for any opinion should be provided. The examiner shall review the Veteran's claims folder. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current heart disability is related to active duty service, to include any confirmed in-service exposure to high intensity x-ray radiation.

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning an irregular heartbeat after exposure to radiation in-service, and any additional evidence obtained as a result of this remand (i.e., any private treatment records and/or in-service hospitalizations from Norfolk and Portsmouth, Virginia). 

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed heart disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

